Citation Nr: 0910659	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-27 827A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for left knee 
degenerative joint disease.

2.  Entitlement to service connection for right knee 
degenerative joint disease to include as secondary to a left 
knee disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 
August 1973, including service from July 1971 to March 1972 
in the Republic of Vietnam.  The Veteran was awarded the 
Purple Heart Medal for injuries sustained in combat on 
January 7, 1972, and also received the Bronze Star Medal.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part denied 
entitlement to service connection for left and right knee 
disabilities.  

In February 2006, the Veteran provided testimony at a hearing 
before a decision review officer at the RO.  A transcript of 
the hearing is of record.  

The August 2005 notice of disagreement also initiated an 
appeal with respect to claims for entitlement to service 
connection for shrapnel scars to the knee, abdomen, and back.  
This claim was granted in a rating decision issued in 
November 2005 and a noncompensable rating was assigned, 
effective August 4, 2004.  As this constitutes a full grant 
of the benefits on appeal, this claim is not before the 
Board.

It does not appear that the Veteran has timely submitted a 
substantive appeal after the RO issued its November 2005 
statement of the case.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
may waive the timely filing of a substantive appeal, even if 
the Veteran  has not submitted a request for extension of the 
time period in which to file the substantive appeal.  Beyrle 
v. Brown, 9 Vet. App. 24, 28 (1996) (citing Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993)); but c.f. Roy v. Brown, 5 
Vet. App. 554, 556 (1993) (holding that an extension of time 
in which to file a substantive appeal could not be granted 
unless a request for extension was made in accordance with 
the provisions of 38 C.F.R. § 20.303 (2005)).  

Moreover, the Court has essentially held that the Board must 
accept appeals even if the substantive appeal is untimely, 
when there is no evidence that the RO closed the appeal, and 
it treated the appeal as timely.  Gonzalez-Morales v. 
Principi, 16 Vet. App. 556, 557-58 (2003).  In this case, 
there is no evidence that the RO closed the appeal and the RO 
certified the appeal to the Board.  Accordingly, the Board 
waives the filing of a timely substantive appeal in this 
case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a February 2006 hearing before a decision review 
officer (DRO) at the RO, the Veteran stated that he was 
treated for shrapnel wounds to his left and right knee in a 
field hospital in Phu Loi, Vietnam.  Furthermore, the Veteran 
reported that he was later treated at Fort Hood for his knee 
condition where he was given anti-inflammatory medication and 
a cortisone shot.  Evidence of this treatment is not of 
record. 

VA has a duty to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" contemplates that VA will help 
a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 C.F.R. § 
3.159(c)(4).  The duty includes efforts to obtain records of 
specific in-service treatment reported by the Veteran.  See 
Moore v. Shinseki, No. 2007-7306 (Fed. Cir. Feb. 10, 2009).  
VA is required to seek relevant service department records 
even where an in-service injury is conceded.  Hyatt v. 
Nicholson, 21 Vet App 390 (2007) (holding VA had duty to get 
court marital records of another service member, because they 
might show the extent of the claimed injury).

VA is obliged to provide a medical examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The Veteran asserts that he incurred a left and a right knee 
disability as a result of shrapnel injuries sustained during 
active service and, alternatively, that he has a right knee 
disability that is secondary to a left knee disability.  The 
Veteran was provided a VA medical examination in July 2008 
and while the examiner provided a medical opinion addressing 
direct service connection to the left knee and service 
connection for the right knee as secondary to a left knee 
disability, the examiner did not provide a medical opinion 
with respect to direct service connection for the right knee.  
Therefore, a remand is necessary to obtain a medical opinion 
as to direct service connection for a right knee disability. 

Accordingly, the case is REMANDED for the following action:

1.	The RO or AMC should take the necessary 
steps to obtain copies of records of 
treatment for shrapnel injuries in Phu 
Loi, Vietnam in January 1972; and for left 
and right knee disability while at Fort 
Hood.  All attempts to procure such 
records should be documented.

2.	The Veteran should be scheduled for a 
VA medical examination to determine 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that the right knee degenerative 
joint disease had its onset in active 
service; is otherwise the result of 
disease or injury in service (including 
the service connected shrapnel wound scars 
of the knees); or underwent an increase in 
underlying disability in service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

If new service treatment records are 
produced, the examiner should also provide 
an opinion as to whether such new evidence 
changes the July 2008 VA medical 
examiner's findings on direct service 
connection for left knee disability and 
service connection for right knee as 
secondary to a left knee disability.  

3.	If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is 
returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




